     2:17-cr-00283-RMG     Date Filed 07/15/19   Entry Number 106   Page 1 of 19
                                                                                   1




1                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
2                                CHARLESTON DIVISION

3
        UNITED STATES OF AMERICA                 :
4                                                :
                vs.                              :
5                                                :
        ZAKARYIA ABDIN                           :      2:17 CR 283
6

7

8
                         Plea in the above-captioned matter held on
9
          Wednesday, August 8th, 2018, commencing at 10:08 a.m.,
10
          before the Hon. Richard M. Gergel, in Courtroom III,
11
          United States Courthouse, 83 Meeting St., Charleston,
12
          South Carolina, 29401.
13

14

15
        APPEARANCES:
16
                           SEAN KITTRELL, ESQ., Office of the
17                         U.S. Attorney, P.O. Box 978, Charleston, SC,
                           appeared for the Government.
18
                           CODY J. GROEBER, ESQ., Office of the Federal
19                         Public Defender, P.O. Box 876, Charleston, SC,
                           appeared for defendant.
20

21

22

23
                  REPORTED BY DEBRA L. POTOCKI, RMR, RDR, CRR
24                               P.O. Box 835
                             Charleston, SC 29402
25
     2:17-cr-00283-RMG   Date Filed 07/15/19   Entry Number 106   Page 2 of 19
                                                                                 2




1                 MR. KITTRELL:      Morning, Your Honor, this is United

2       States of America versus Zakaryia Abdin, it's Criminal No.

3       2:17-283.   The defendant is present, he's represented by

4       Mr. Cody Groeber, who is also present.            We're here for

5       purposes of a change of plea.

6           There is no plea agreement.          I have provided the Court a

7       change of plea hearing memorandum which I'll file at the

8       conclusion.

9                 THE COURT:     You say there is not a plea agreement?

10                MR. KITTRELL:      There is not a plea agreement.

11                THE COURT:     That's what I thought.

12                MR. KITTRELL:      I provided to the Court and to defense

13      a change of plea hearing memorandum which outlines the factual

14      basis for the plea, and it is to a one count indictment.

15                THE COURT:     Good morning, Mr. Groeber.

16                MR. GROEBER:      Morning, Your Honor.

17                THE COURT:     I want to confirm your client wishes to

18      change his plea from not guilty to a plea of guilty this

19      morning, is that correct?

20                MR. GROEBER:      Yes, Your Honor.

21                THE COURT:     Miss Ravenel, could we swear the

22      defendant, please.

23          (Defendant affirmed to tell the truth.)

24                THE COURT:     Morning, Abdin.

25                THE DEFENDANT:       Good morning.
     2:17-cr-00283-RMG   Date Filed 07/15/19   Entry Number 106   Page 3 of 19
                                                                                 3




1                 THE COURT:     I want to confirm, sir, that you wish to

2       change your plea from a plea of not guilty to a plea of guilty

3       this morning, is that correct?

4                 THE DEFENDANT:       Yes.

5                 THE COURT:     Very good.      Let me explain, Mr. Abdin,

6       what we'll be doing.       I need to ask you a series of questions

7       to satisfy myself that you understand your legal rights, that

8       you understand the consequences of your plea, and that there's

9       an adequate factual basis to support your guilty plea.

10            So I'm going to ask you a series of questions.              If I ask

11      you a question you do not understand, would you ask me to

12      rephrase it?

13                THE DEFENDANT:       Yes.

14                THE COURT:     And if at any time you would like to

15      consult with your attorney before you answer a question, if

16      you'll let me know that, I'll give you the opportunity, okay?

17                THE DEFENDANT:       Yes.

18                THE COURT:     Now, we began this process by you taking

19      an oath to tell the truth.        You understand that that obligates

20      you to answer my questions honestly.           Do you understand that?

21                THE DEFENDANT:       Yes.

22                THE COURT:     And do you understand that should you not

23      answer the questions honestly, you could face further

24      prosecution for perjury or making a false statement?               Do you

25      understand that?
     2:17-cr-00283-RMG   Date Filed 07/15/19   Entry Number 106   Page 4 of 19
                                                                                 4




1                  THE DEFENDANT:      Yes.

2                  THE COURT:    Mr. Abdin, how old are you, sir?

3                  THE DEFENDANT:      Nineteen.

4                  THE COURT:    How far did you go in school?

5                  THE DEFENDANT:      Tenth grade.

6                  THE COURT:    Are you currently under the influence of

7       any drug, medication or alcoholic beverage?

8                  THE DEFENDANT:      No.

9                  THE COURT:    Have you ever been treated for mental

10      illness?

11                 THE DEFENDANT:      No.

12                 THE COURT:    Have you ever been treated for addiction

13      to alcohol or narcotic drugs?

14                 THE DEFENDANT:      No.

15                 THE COURT:    Mr. Groeber, do you have any doubt as to

16      the defendant's competence to plead?

17                 MR. GROEBER:     No, Your Honor.

18                 THE COURT:    Mr. Kittrell?

19                 MR. KITTRELL:     No, sir, Your Honor.

20                 THE COURT:    I do find defendant is competent to plead

21      to these charges.

22          Mr. Abdin, have you had an ample opportunity to discuss

23      this case with your attorney?

24                 THE DEFENDANT:      Yes.

25                 THE COURT:    Are you satisfied with Mr. Groeber's
     2:17-cr-00283-RMG   Date Filed 07/15/19   Entry Number 106    Page 5 of 19
                                                                                  5




1       representation?

2                  THE DEFENDANT:      Yes.

3                  THE COURT:    Has he done everything you've asked him

4       to do?

5                  THE DEFENDANT:      Yes.

6                  THE COURT:    Is there anything else you want him to do

7       before we proceed with your guilty plea this morning?

8                  THE DEFENDANT:      No.

9                  THE COURT:    Let me start with some basic questions to

10      confirm that you understand your legal rights.              The most --

11      Here's the most basic of those.

12          Do you understand that under the constitution and laws of

13      the United States you have the right to plead not guilty?                 Do

14      you understand that?

15                 THE DEFENDANT:      Yes.

16                 THE COURT:    Do you also understand if you plead not

17      guilty, you're entitled to a trial by jury.               Do you understand

18      that?

19                 THE DEFENDANT:      Yes.

20                 THE COURT:    If you decide to plead not guilty and

21      request a jury trial, you would be afforded a number of legal

22      rights.    And I want to highlight some of the more important

23      ones.    You would have a right to counsel at every stage of the

24      criminal proceeding.       You would be presumed innocent, and the

25      Government would have to prove you guilty beyond a reasonable
     2:17-cr-00283-RMG   Date Filed 07/15/19   Entry Number 106   Page 6 of 19
                                                                                 6




1       doubt by competent evidence, and you would not have to prove

2       that you are innocent.       The witnesses for the Government would

3       have to come to court and testify in your presence.               And your

4       attorney could cross-examine those witnesses, and then offer

5       witnesses on your behalf.

6           While you have a right to testify if you chose to do so,

7       you'd also have the right not to testify, to exercise your

8       constitutional right to silence.          And if you did that, I would

9       instruct the jury that no inference or suggestion of guilt

10      could be drawn from the fact that you had elected not to

11      testify.

12          You also have a right to issue subpoenas to compel the

13      attendance of witnesses or the production of documents in your

14      defense.

15          Now, Mr. Abdin, do you understand these rights as I have

16      just explained them to you, sir?

17                 THE DEFENDANT:      Yes.

18                 THE COURT:    Do you understand that if you plead

19      guilty and I accept your plea, you'll have to give up your

20      right to a jury trial and those other rights I have just

21      listed for you, there will be no trial, and I will enter a

22      judgment and sentence you on the basis of your guilty plea.

23      Do you understand that?

24                 THE DEFENDANT:      Yes.

25                 THE COURT:    Do you also understand that if you plead
     2:17-cr-00283-RMG    Date Filed 07/15/19   Entry Number 106   Page 7 of 19
                                                                                  7




1       guilty you will have to give up your right not to incriminate

2       yourself, because I need to ask you questions to satisfy

3       myself that you are guilty, and you will have to acknowledge

4       to me your guilt.       Do you understand that, sir?

5                 THE DEFENDANT:        Yes.

6                 THE COURT:      Do you understand that if you plead

7       guilty and I accept your plea -- I believe this is a one count

8       indictment, is that correct?

9                 MR. KITTRELL:       Yes, sir, that is correct.

10                THE COURT:      Very good.      That would be a $100 special

11      assessment.      Are you aware of that, sir?

12                THE DEFENDANT:        Yes.

13                THE COURT:      Do you understand that since the offense

14      you are pleading is a felony conviction, that if your plea is

15      accepted, you may be deprived of valuable civil rights, such

16      as the right to vote, hold public office, serve on a jury or

17      possess a firearm of any type.           Do you understand that?

18                THE DEFENDANT:        Yes.

19                THE COURT:      Mr. Groeber, what's the defendant's

20      citizenship status?

21                MR. GROEBER:       He's an American citizen.

22                THE COURT:      Very good.      Now, Mr. Abdin, did you

23      have -- did you obtain a copy of your -- have you seen a copy

24      of your indictment, which is the written charge against you?

25                THE DEFENDANT:        Yes.
     2:17-cr-00283-RMG    Date Filed 07/15/19   Entry Number 106   Page 8 of 19
                                                                                  8




1                 THE COURT:      Let's go through that, if I we might,

2       sir, I just want to confirm that you understand the nature of

3       the charges that are brought against you.

4           It alleges, and as I mentioned, it's a one count

5       indictment.      It says that beginning at a time unknown to the

6       grand jury, but at least on January 3rd, 2017 and continuing

7       till March 30, 2017, in South Carolina, District of South

8       Carolina, you knowingly attempted to provide material support

9       or resources to a foreign terrorist organization, to wit, the

10      Islamic State of Iraq and al-Sham, ISIS, which at all relevant

11      times was designated by the Secretary of State as a foreign

12      terrorist organization.

13          Now, that all is alleged to be in violation of Title 18

14      United States Code Section 2339B(a)(1).

15          Mr. Abdin, do you feel like you understand these rights --

16      these charges against you, sir?

17                THE DEFENDANT:        Yes.

18                THE COURT:      Do you feel like you understand basically

19      what the Government would have to prove to establish your

20      guilt?

21                THE DEFENDANT:        Yes.

22                THE COURT:      I do find the defendant comprehends and

23      understands the nature of the charges against him, and

24      generally what elements the Government would have to prove if

25      a trial were held.
     2:17-cr-00283-RMG    Date Filed 07/15/19   Entry Number 106   Page 9 of 19
                                                                                  9




1             Let me share with you the maximum possible penalties under

2       the statute of which you are pleading guilty.              Imprisonment

3       for not greater than 20 years, fine up to $250,000, supervised

4       release for three years, and special assessment of $100.

5             Yes?

6                    MR. KITTRELL:    Your Honor, actually with regard to

7       this particular offense, there's a potential term of

8       supervised release for any term of years to life, and that's

9       found in 18 U.S.C. 3583(j).

10                   THE COURT:   Thank you for that.        Y'all might correct

11      that on the penalty sheet next time.

12            So that is correct that the supervised release is up to

13      life.

14                   MR. GROEBER:    Your Honor?

15                   THE COURT:   Yes.

16                   MR. GROEBER:    We may have a quibble with that later,

17      I just --

18                   THE COURT:   We need not -- and I appreciate that.           I

19      was reading off the penalty sheet, Mr. Kittrell is -- but on

20      that issue I think it's best to know what the maximum possible

21      could be.

22                   MR. GROEBER:    Yes, Your Honor.       As long as we reserve

23      it.

24                   THE COURT:   I'm certainly not reaching a question of

25      that, an issue of that at this time.            Thank you, Mr. Groeber,
     2:17-cr-00283-RMG   Date Filed 07/15/19   Entry Number 106   Page 10 of 19
                                                                                  10




1       for raising that issue.

2            Mr. Abdin, if you plead guilty or if you were to go to

3       trial and be convicted by the jury, it becomes my

4       responsibility to impose an appropriate sentence.               In

5       determining that sentence, I'm required to consider the

6       statutory factors set out in 18 United States Code 3553(a),

7       and also the advisory Sentencing Guidelines of the United

8       States Sentencing Commission.

9            Have you and Mr. Groeber talked about how these statutory

10      factors and sentencing guidelines may affect your sentence?

11                 THE DEFENDANT:      Yes.

12                 THE COURT:     And do you understand I will not be

13      sentencing you here today; there will be a later proceeding

14      where I will conduct sentencing.           Do you understand that, sir?

15                 THE DEFENDANT:      Yes.

16                 THE COURT:     And I want you to understand at that time

17      there will be a presentence report prepared, and will provide

18      me a background, your personal family background, your medical

19      history, the details of this case, all that will be in this

20      presentence report.

21           Do you understand that any sentence this Court may impose

22      may be different from any estimate your attorney may have

23      provided you?     Do you understand that?

24                 THE DEFENDANT:      Yes.

25                 THE COURT:     Basically I'm the one doing the
     2:17-cr-00283-RMG   Date Filed 07/15/19   Entry Number 106   Page 11 of 19
                                                                                  11




1       sentencing, not the prosecutor, not the defense.              You

2       understand that, sir?

3                  THE DEFENDANT:      Yes.

4                  THE COURT:     Do you understand that under some

5       circumstances, you or the Government may have a right to

6       appeal a sentence I impose?

7                  THE DEFENDANT:      Yes.

8                  THE COURT:     Do you understand?       Do you understand if

9       the sentence is more severe than you expected, you will still

10      be bound by your guilty plea, and you will have no right to

11      withdraw it.     Do you understand that, Abdin?

12                 THE DEFENDANT:      Yes.

13                 THE COURT:     Now, following any period of

14      incarceration, there's a period what we call supervised

15      release.    You heard us discuss that earlier.            And what that

16      means is that there are certain standards of behavior that you

17      must maintain while on supervised release, such as abiding by

18      the laws of the United States.           And if you do not -- while on

19      supervised release, if you violate those laws, you could be

20      sent back to prison.       Do you understand that?

21                 THE DEFENDANT:      Yes.

22                 THE COURT:     Now, Mr. Abdin, are you pleading guilty

23      of your own free will because you are guilty?

24                 THE DEFENDANT:      Yes.

25                 THE COURT:     Has anyone threatened you or forced you
     2:17-cr-00283-RMG   Date Filed 07/15/19    Entry Number 106   Page 12 of 19
                                                                                   12




1       in any way to plead guilty?

2                  THE DEFENDANT:      No.

3                  THE COURT:     Has anyone promised you a specific jail

4       sentence?

5                  THE DEFENDANT:      No.

6                  THE COURT:     I'm now going to ask the assistant United

7       States Attorney to summarize, if you might, the basic chart of

8       the evidence the Government would offer at a trial of this

9       case.   Mr. Abdin, I want you to listen very carefully, because

10      I'm going to come back to you and I'm going to ask you, do you

11      dispute any of those facts.            So listen carefully.

12           Mr. Kittrell.

13                 MR. KITTRELL:      Your Honor, this defendant has been

14      charged with violating Title 18 of the United States Code

15      Section 2339B, which is attempting to provide material support

16      to a foreign terrorist organization.

17           I would note at the outset the Islamic State of Iraq and

18      al-Sham is known as ISIS, and it has been designated by the

19      Secretary of State it as a foreign terrorist organization

20      pursuant to 219 of the Immigration and Nationality Act.                    This

21      organization engages and has engaged in terrorist activity as

22      defined in various code sections.

23           As I mentioned, the defendant is charged with providing

24      material support or attempting to provide material support to

25      that terrorist organization.            And his intent was to travel
     2:17-cr-00283-RMG   Date Filed 07/15/19   Entry Number 106   Page 13 of 19
                                                                                  13




1       overseas in order to provide that material support to ISIS.

2       Under the Code, material support includes attempting to

3       provide one's own self to foreign terrorist organizations to

4       serve as a fighter or soldier.           And that was Mr. Abdin's

5       intent.

6            His efforts -- or this all kind of started out on

7       January 3rd of 2017, when he created a social media account.

8       And through this social media account or accounts, he ended up

9       making contact with an undercover FBI --

10                 THE COURT:     He thought the person though was an ISIS

11      representative?

12                 MR. KITTRELL:      Yes, sir, that is correct.         I'll tell

13      the Court also that on January the 20th of last year, Mr.

14      Abdin actually visited with a special agent, Clint Pierce, who

15      is here in the courtroom with us, and they had a discussion

16      about what material support is and what a terrorism

17      organization is.      And they also discussed the FBI's role in

18      conducting terrorist or antiterrorist -- counter terrorism

19      investigations.      Special Agent Pierce outlined the various

20      statutory definitions, including the definitions for

21      terrorism, and specifically told Mr. Abdin that ISIS was a

22      designated foreign terrorist organization, and it was illegal

23      to give any foreign terrorist organization any form of

24      material support, which includes personnel, which I've already

25      discussed.
     2:17-cr-00283-RMG   Date Filed 07/15/19   Entry Number 106     Page 14 of 19
                                                                                    14




1            Sometime after that, Mr. Abdin started using the internet

2       or social media to talk about going overseas, either to Syria

3       or Egypt, to make contact with ISIS.            Unbeknownst to him, as

4       you just mentioned, he ended up having communications with an

5       undercover FBI employee.        Mr. Abdin believed this individual

6       was affiliated with ISIS, and was going to facilitate his

7       effort to get overseas and join ISIS.            The communications

8       between them continued up until the date that he was arrested.

9            And they had extensive communications.               During these

10      conversations Mr. Abdin expressed continued loyalty to ISIS,

11      he said he had already given a pledge of loyalty to ISIS to

12      the caliphate in 2014.        And he also provided a new video and a

13      new pledge of loyalty to the leader of ISIS.               And during that

14      video or during that pledge, which he sent to the undercover,

15      he pledged to wage jihad against the enemies of Allah.

16           He indicated that he wished to join ISIS, and requested to

17      serve specifically in combat.          He said he was proficient with

18      various weapons, including AKs, which are the AK-47, which is

19      a Russian rifle, and also AK -- also an SKS, which is a

20      Chinese version of the AK.         And also pistols.         He said he was

21      well prepared, knew how to shoot, and would be reliable in

22      close combat.

23           He not only talked about joining jihad, he also bought

24      weapons.    And he also practiced with an AK at a local gun

25      store in North Charleston.         And he did that with an SKS and a
     2:17-cr-00283-RMG    Date Filed 07/15/19   Entry Number 106   Page 15 of 19
                                                                                   15




1       nine millimeter.       He also did that at an outdoor shooting

2       range outside of Charleston.            He took pictures.     And again,

3       all of this communications were recorded by the FBI.                 He took

4       a picture of himself carrying the nine millimeter in his

5       waistband.       I believe this was at his house.          And also took a

6       picture of himself practicing shooting at night at that

7       outdoor range which I just mentioned.             And he did send these

8       to the undercover FBI employee.

9            He undertook specific concrete steps to fulfill his dream

10      of joining the caliphate, and to travel overseas to fight

11      jihad.

12           He applied for a passport, and on March 22, 2017, the FBI

13      was notified that that passport had been delivered to his

14      residence.       He lived in Ladson, South Carolina.

15           Later on that same day, Mr. Abdin sent a message to the

16      FBI undercover employee to tell him to let the brothers know

17      I'm coming very soon.

18           On March 23, 2017, Mr. Abdin made flight reservations --

19      this was in Charleston -- and it was a reservation aboard a

20      commercial airline departing Charleston with final destination

21      to Amman, Jordan.       Date for travel was March 30th in the

22      evening.

23           After that, on March 23rd, he communicated to the FBI

24      undercover employee and said he was scheduled to arrive in

25      Jordan at about 2:00 in the morning on April the 1st of 2017.
     2:17-cr-00283-RMG   Date Filed 07/15/19   Entry Number 106   Page 16 of 19
                                                                                  16




1            On the 30th in the afternoon, Mr. Abdin went to the

2       Charleston International Airport.           He had luggage and a carry-

3       on bag.    He went up to the commercial airline ticket counter

4       and provided travel documents to the attendant and got a

5       boarding pass for international travel.            He then walked from

6       the ticketing counter to the TSA security booth or area, and

7       he was arrested and taken into custody without incident.

8                  THE COURT:     Mr. Abdin, you've heard the summary

9       provided by the assistant United States Attorney.               Do you

10      dispute any of those facts?

11                 THE DEFENDANT:      No.

12                 THE COURT:     Are you telling me under oath that the

13      summary provided by the assistant United States Attorney was

14      truthful and accurate?

15                 THE DEFENDANT:      Yes.

16                 THE COURT:     It is the finding of the Court in the

17      case of the United States versus Zakaryia Abdin, that the

18      defendant is fully competent and capable of entering an

19      informed plea, that the defendant is aware of the nature of

20      the charges and the consequences of the plea, and that the

21      plea of guilty is a knowing and voluntary plea, supported by

22      an independent basis in fact, containing each of the essential

23      elements of the offense.        The plea is, therefore, accepted,

24      and the defendant is now adjudged guilty of the offense.                  And

25      Miss Ravenel is handing to counsel a copy of the guilty plea
     2:17-cr-00283-RMG    Date Filed 07/15/19    Entry Number 106   Page 17 of 19
                                                                                    17




1       for Mr. Abdin's signature.

2                  MR. GROEBER:       Thank you, Your Honor.         Zack has signed

3       it.

4                  THE COURT:      Thank you.       Mr. Abdin, let me explain

5       what happens from here; I briefly began discussing this.                    A

6       probation officer -- Miss Frye, are you the probation officer

7       assigned?

8                  PROBATION OFFICER:           Yes, sir, Your Honor.

9                  THE COURT:      Miss Frye, who is one of my most

10      experienced probation officers, will sit down and interview

11      you.    That report comes to me.           It's not for the benefit of

12      the prosecutor or the defense, though each will get a copy of

13      it.    But it's the first substantive information I will receive

14      about you.       And I want to hear from you.         And this is one way

15      you get to speak to me before the sentencing hearing.                  So I

16      urge you to cooperate with Miss Frye.

17            A draft of that report will be prepared and you will have

18      an opportunity to review it.             If you feel some fact is

19      incorrect or incomplete, you can bring it to Miss Frye's

20      attention.       If the report goes final and you still feel in

21      some way that report is incomplete or inaccurate in any way,

22      Mr. Groeber, on your behalf, may file objections to that

23      report, and I will take that up before we proceed to

24      sentencing, because I want the best information to make a fair

25      and just sentencing decision.             So the next time I see you,
     2:17-cr-00283-RMG   Date Filed 07/15/19   Entry Number 106   Page 18 of 19
                                                                                  18




1       sir, will be at sentencing.

2            Mr. Groeber, are there further matters to come before the

3       Court?

4                  MR. GROEBER:      Not at this time.

5                  THE COURT:     From the Government?

6                  MR. KITTRELL:      No, sir.

7                  THE COURT:     This hearing is adjourned.

8

9            (Court adjourned at 10:27 a.m.)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     2:17-cr-00283-RMG   Date Filed 07/15/19   Entry Number 106   Page 19 of 19




1                              REPORTER'S CERTIFICATION

2

3                   I, Debra L. Potocki, RMR, RDR, CRR, Official Court

4       Reporter for the United States District Court for the District

5       of South Carolina, hereby certify that the foregoing is a true

6       and correct transcript of the stenographically recorded above

7       proceedings.

8

9

10
        S/Debra L. Potocki
11      _______________________________

12      Debra L. Potocki, RMR, RDR, CRR

13

14

15

16

17

18

19

20

21

22

23

24

25
